      Case 3:19-cv-05810-TSZ Document 93 Filed 08/25/21 Page 1 of 2




    UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WASHINGTON
                             AT TACOMA

    PRECISION INDUSTRIAL                          JUDGMENT IN A CIVIL CASE
    CONTRACTORS INC.,
                                                  CASE NO. C19-5810 TSZ
                         Plaintiff,

           v.

    JACK R. GAGE REFRIGERATION
    INC.; CHRISTOPHER M.
    MCCLELLAN; TAMI L.
    MCCLELLAN; DANIEL JASON
    HOYT; and JOHN DOES 1-10,

                         Defendants.


    Jury Verdict. This action came before the court for a trial by jury. The issues
    have been tried and the jury has rendered its verdict.

X   Decision by Court. This action came on for consideration before the court. The
    issues have been considered and a decision has been rendered.

    THE COURT HAS ORDERED THAT

    By Order entered August 11, 2020, docket no. 76, the Court granted the stipulation
    filed by Plaintiff Precision Industrial Contractors Inc. and Defendants Christopher
    and Tami McClellan to voluntarily dismiss all claims asserted against and all
    counterclaims asserted by these Defendants, and these claims and counterclaims
    were DISMISSED with prejudice.

    By Order entered August 6, 2021, docket no. 91, the Court granted partial
    summary judgment in favor of Defendant Jack R. Gage Refrigeration, and
    Plaintiff’s claims against Defendant were DISMISSED with prejudice; by the
    same Order, docket no. 91, the Court granted partial summary judgment in favor
    of Plaintiff, and Defendant’s counterclaims against Plaintiff were DISMISSED
    with prejudice.
  Case 3:19-cv-05810-TSZ Document 93 Filed 08/25/21 Page 2 of 2




By Minute Order entered August 25, 2021, docket no. 92, the Court granted
Plaintiff’s oral stipulation to voluntarily dismiss all claims against the remaining
Defendants, Defendant Daniel Jason Hoyt and John Does 1–10, and granted
Defendant Hoyt’s oral stipulation to voluntarily dismiss all counterclaims against
Plaintiff, and these claims and counterclaims were DISMISSED with prejudice.

Dated this 25th day of August, 2021.



                                          Ravi Subramanian
                                          Clerk

                                          s/Gail Glass
                                          Deputy Clerk
